294 S.E.2d 223 (1982)
In re Bridget Colleen HUBER.
Appeal by Kathy Huber HAZELWOOD.
Supreme Court of North Carolina.
August 3, 1982.
James, McElroy & Diehl, Charlotte, for Hazelwood.
Ruff, Bond, Cobb, Wade & McNair, Charlotte, Attorneys for Mecklenburg County (DSS), John J. Parker, III, Charlotte, for Guardian ad Litem.
Hazelwood's notice of appeal and petition for discretionary review of 291 S.E.2d 916, under G.S. § 7A-31. Guardian ad Litem and Mecklenburg County DSS's motion to dismiss appeal for lack of substantial constitutional question allowed 3rd day of August 1982. Petition denied.